Citation Nr: 1452849	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  98-07 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to higher initial disability ratings for post-traumatic stress disorder (PTSD) with depression, currently evaluated as 50 percent disabling for the period prior to July 12, 2013, and as 70 percent disabling for the period thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 9, 2012.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the RO that, in pertinent part, denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran timely appealed.

These matters also came to the Board on appeal from a September 2011 decision of the RO that granted service connection for PTSD with depression evaluated as 50 percent disabling effective July 13, 1994.  The Veteran timely appealed for a higher initial rating.  The record reflects that the Veteran withdrew his prior requests for hearings before RO personnel in July 2011 and in October 2011.

In February 2012, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In August 2013, the Veteran and his wife testified during a video conference hearing before the undersigned.  Also, during the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional documentary evidence; however, no additional evidence was submitted.

In a January 2014 decision, the Board denied an initial disability rating in excess of 50 percent for service-connected PTSD for the period prior to July 12, 2013; granted a 70 percent disability rating for PTSD for the period thereafter; and granted a TDIU as of March 27, 2012.  

The Veteran appealed the January 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Joint Motion for Partial Vacatur and Remand, the parties moved to vacate the Board decision to the extent that it denied initial disability ratings in excess of 50 percent for PTSD for the period prior to July 12, 2013, and in excess of 70 percent for the period thereafter; and denied entitlement to a TDIU for the period prior to March 27, 2012.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In October 2014, the Veteran's attorney submitted additional evidence directly to the Board, and waived initial consideration of the evidence by the RO. The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

Consistent with the Joint Motion and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The Board also noted in January 2014 that the issue of service connection for coronary artery disease had been raised by the record (October 2008 VA examination, Volume 7).  As that issue has not been adjudicated, it is again referred to the RO or VA's Appeals Management Center (AMC) for appropriate action.  

The issue of entitlement to a TDIU prior to January 9, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The former version of the regulations for rating PTSD with depression is advantageous to the Veteran.

2.  For the rating period from July 13, 1994, to August 13, 1999, the Veteran's PTSD with depression has been manifested by symptoms such as anxiety, depression, sleep impairment, irritability, intrusive thoughts, concentration problems, startle response, memory problems, and occasional violent outbursts-all resulting in considerable impairment in establishing or maintaining effective or favorable relations, and moderate social and occupational impairment.

3.  For the rating period from August 14, 1999, to January 29, 2006, the Veteran's PTSD with depression has been manifested by symptoms such as marked restriction of social or leisure activities, concentration problems, intrusive thoughts, exaggerated startle response, depression affecting ability to function independently, distress, and social isolation-all resulting in severe impairment in the ability to obtain and retain employment, and with deficiencies in most areas such as work, family relationships, judgment, thinking, and mood.

4.  For the rating period from January 30, 2006, to January 8, 2012, the Veteran's PTSD with depression has been manifested by symptoms such as flattened affect, detachment from others, anxiety, depression, sleep impairment, irritability, intrusive thoughts, concentration problems, startle response, memory problems, and occasional violent outbursts-all resulting in considerable impairment in establishing or maintaining effective or favorable relations, and in reduced reliability and productivity due to social and occupational impairment.

5.  For the rating period from January 8, 2012, the Veteran's PTSD with depression has been manifested by severe depression, mild cognitive impairment, marked restriction of social or leisure activities, concentration problems, intrusive thoughts, and exaggerated startle response that produce total occupational impairment.


CONCLUSIONS OF LAW

1.  For the rating period from July 13, 1994, to August 13, 1999, the criteria for an initial disability rating greater than 50 percent for PTSD with depression are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1996 & 2014).

2.  For the rating period from August 14, 1999, to January 29, 2006, the criteria for a 70 percent disability rating for PTSD with depression are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1996 & 2014).

3.  For the rating period from January 30, 2006, to January 8, 2012, the criteria for a disability rating greater than 50 percent for PTSD with depression are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1996 & 2014).

4.  For the period from January 9, 2012, the criteria for a 100 percent disability rating for PTSD with depression are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for higher initial ratings arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to the claim for higher initial disability ratings have been obtained, to the extent possible.  The RO or AMC provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to this claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a worsening in severity of current symptoms and unemployability would be helpful in substantiating the claim.  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Ratings for PTSD 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

Moreover, the Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In a September 2011 rating decision, the RO granted service connection for PTSD with depression and assigned an initial 50 percent disability rating, effective July 13, 1994, based on evidence primarily of occupational and social impairment with reduced reliability and productivity, and moderate PTSD symptoms.

In a February 2014 rating decision, the RO effectuated portions of the Board's January 2014 decision-including the assignment of a 70 percent evaluation for PTSD with depression, effective July 12, 2013.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of PTSD and depression.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

While a global assessment of functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   


Former and Revised Rating Criteria

Under former Diagnostic Code 9411, a 50 percent rating requires that the ability to establish or maintain effective or favorable relationships with people be considerably impaired and that reliability, flexibility, and efficiency levels be so reduced by reason of psychoneurotic symptoms as to result in considerable industrial impairment.

A 70 percent evaluation is warranted where the ability to establish or maintain effective or favorable relationships with people is severely impaired and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain and retain employment.

A 100 percent evaluation requires that attitudes of all contacts except the most intimate be so adversely affected as to result in virtual isolation in the community and there be totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior.  The Veteran must be demonstrably unable to obtain or retain employment.  

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

VA revised the criteria for evaluation of mental disorders, effective on November 7, 1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130 (2006)).  The revised rating criteria are not applicable to the rating period prior to their effective date.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula. 

Under that formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

For the Rating Period from July 13, 1994, to August 13, 1999

In this case, the Veteran initiated a claim for service connection and for a higher initial rating for PTSD in July 1994.

VA progress notes, dated in August 1994 (Volume 4), show complaints of insomnia, nightmares, flashbacks, depression, and anxiety.  In September 1994, the Veteran appeared alert; oriented; had good affect and mood; and was slow talking with low monotone.  At that time there was no evidence of psychotic or suicidal relevance.  He was cooperative, and complained of poor memory and being unable to concentrate.  He reported being unemployed since February 1992; and that, prior to then, he was an oil field worker.  Records include a diagnosis of major depression with panic in October 1994.    

During an April 1995 VA examination, the Veteran did not talk about his war experiences.  He reported that he stopped working in the oil field because he was having lung problems and back problems.  The Veteran reported being in a good marriage, even though his wife became upset by the Veteran's actions-his sudden anger and moodiness.  The Veteran reported that his two daughters, ages 20 and 16, were somewhat afraid of him.  He reported receiving outpatient treatment and medications for the past year, and that he stopped taken the medications because of unpleasant side effects.

Mental status examination in April 1995 revealed that the Veteran was shabbily dressed, and seemed to have difficulty understanding questions.  He spoke in very short phrases, and appeared slightly depressed.  The Veteran reported having troubling intrusive thoughts about once a month, and nightmares nightly.  He had flashbacks once a week, which were extremely brief.  The Veteran avoided people, and trusted no one.  He would sit in the back of a room against the wall if he had a choice, and he became frightened and reacted to sudden noises.  He reportedly lost his temper about 3-to-4 times daily, and had struck his wife in the past.  Most of the time the Veteran felt sad and had crying spells, and was particularly troubled by his poor memory.  He reported having suicidal thoughts of shooting himself about once a month, and had made a suicidal attempt five years earlier by slashing his wrist.  The Veteran reported having sudden bursts of anger, throwing things around, yelling, and cursing.  He slept poorly because of nightmares, and was mildly compulsive.  He reported having heard people talking that no one else could hear, although he could not make out what was said.  The examiner provided an Axis I diagnosis of PTSD, and assigned a GAF score of 55.

VA progress notes, dated in December 1997 (Volume 5), show current symptoms of flashbacks, sleep disturbance, agitation, intrusive thoughts, and violent outbursts.

VA progress notes, dated in June 1999 (Volume 4), show that the Veteran was still chronically depressed, anxious, and irritable.  He was casually groomed and dressed, with normal speech and motor; blunted affect; euthymic mood; no hallucinations, delusions, or paranoia; thoughts coherent; good insight and judgment; and no active suicidal or violent ideation, plan, or intentions.  Diagnoses in June 1999 included PTSD and dysthymia, and a GAF score of 50 was assigned.  

Here, during the applicable rating period, current symptoms of PTSD with depression include difficulty in understanding questions, speaking in short sentences, having troubling intrusive thoughts about once a month, having nightmares nightly, avoiding people, trusting no one, exaggerated startle response, sudden bursts of anger, suicidal thoughts, and hearing voices.  Regarding functional impairment, the GAF score of 55 assigned by the April 1995 VA examiner is indicative of moderate symptoms and moderate difficulty in social or occupational functioning.  Ranges from 51 to 55 indicate moderate symptoms (e.g., flat affect, circumstantial speech, and occasional panic attacks); and are indicative of moderate impairment in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers).

The Board finds that the overall evidence during the applicable rating period is equivalent to considerable impairment in the Veteran's ability to establish or maintain effective or favorable relationships with people under the former rating criteria.  While it is apparent that the Veteran's anger outbursts have interfered with his ability to establish and maintain social relationships and to enjoy leisure activities, none of the evidence reflects that the Veteran's PTSD symptoms with depression have interfered with his employment during his working years.  Hence, severe impairment in the Veteran's ability to obtain and retain employment during the applicable rating period is not demonstrated under the former rating criteria.  

In August 2013, the Veteran testified that he had extreme problems with anger, which often resulted in daily rages and inappropriate behavior.  He testified that he was not logical and became angry, and that he cannot work.  He testified that he had flashbacks to Vietnam, and that he had difficulty with his memory from one day to the next.  The Veteran testified that he became really depressed and took medication, and that he did not sleep for more than two or three hours at a time.  He also testified that he had thoughts of hurting himself, and hitting others.

While the Veteran often becomes irritable with family members, there is no evidence of internal preoccupation or distraction.  The overall evidence does not reflect severe impairment in work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  
The evidence does not reflect that PTSD symptoms with depression alone are of such severity during the applicable rating period, so as to warrant an initial disability rating in excess of 50 percent.  Significantly, while the Veteran had acknowledged some thoughts of suicidal ideation and a prior attempt five years earlier, the actual reported symptoms and manifestations repeatedly noted in the record reveal no active suicidal or violent ideation, plan, or intentions during the applicable rating period.  The Veteran functioned independently, and did not experience hallucinations.  Although he exhibited some impairment in concentration, his thought process and communication are noted overall to be logical and coherent.  He does not exhibit inappropriate behavior, and his personal hygiene had been noted as "shabbily dressed" on only one occasion.  There is no objective evidence of disorientation.  He does have moderate social impairment, but he has maintained relationships with his wife and daughters.  Nor has the Veteran displayed obsessional rituals which interfere with routine activities, nor exhibits illogical or obscure or irrelevant speech, nor exhibits neglect for personal appearance or hygiene on a consistent basis.  Total occupational and social impairment due to symptoms such as grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, or disorientation to time or place are not demonstrated.  

Moreover, in 1994 and 1995, the Veteran reported being in a good marriage, although he had sudden bursts of anger.  He primarily avoided people and trusted no one.  Such evidence reveals no more than considerable industrial impairment, and warrants no more than the currently assigned, initial 50 percent disability rating under either the former or revised rating criteria for PTSD with depression.

Based on the evidence of record that includes the Veteran's credible testimony, the Board finds that no more than the initial 50 percent disability rating is warranted for PTSD with depression during the applicable rating period.  The overall evidence reflects occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, and difficulty in establishing and maintaining social relationships.  Specifically, the Veteran's PTSD with depression has been manifested primarily by moderate difficulty in occupational functioning.  Given the long-standing clinical findings of intrusive thoughts and anger outbursts, as well as the Veteran's disturbances of mood and motivation, and difficulties in maintaining social relationships, the Board finds that the evidence meets the criteria for no higher than the currently assigned, initial 50 percent disability rating.

The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court noted in Mauerhan, without the examples provided in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  Specifically, the Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified with assigned GAF scores.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the General Rating Formula, the appropriate equivalent rating should be assigned.  Id.

Here, the Board concludes that the Veteran's PTSD with depression has not caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as necessary to warrant a 70 percent rating during the applicable rating period under the revised criteria.  Nor has the Veteran exhibited total occupational and social impairment, as contemplated for a 100 percent rating.  In fact, the Board observes that the Veteran had stopped working in the oil field in 1992 because of lung problems and back problems.  There is no indication in the record that the Veteran's PTSD with depression results in marked occupational impairment, absent other physical limitations.  

For the reasons and bases set forth above, the Board finds that no more than the currently assigned, initial 50 percent disability rating for PTSD with depression is warranted during the applicable rating period either under the former or revised rating criteria.

For the Rating Period from August 14, 1999, to January 29, 2006

Social Security records, dated August 14, 1999 (Volume 2), show Axis I diagnoses of PTSD and major depression, with mood congruent with psychotic features.

In a June 2000 letter (Volume 3), a therapist at the Mobile Vet Center indicated that the Veteran reported having nightmares, flashbacks, anger, social and vocational problems, and sleep disturbance.  A careful assessment revealed that the Veteran also suffered from diminished interest in significant activities, concentration problems, exaggerated startle response, depression, distress caused by reminders of events, and was troubled by his need to be socially isolated.  The therapist found significant impairment in all areas of functioning; opined that the Veteran's prognosis for recovery was poor; and opined that the Veteran could not perform any type of occupational duties, and that consequences of his PTSD with depression will more than likely prevent any type of employment.
 
VA progress notes, dated in April 2001 (Volume 4), show an assessment of depression with suicidal thoughts; a GAF score of 46 was assigned.  In January 2002, the Veteran was first hospitalized for having increased anger and becoming suicidal, and having trouble controlling his emotions.  He had anxiety for a prolonged period of time and was treated with medications.  His troubles apparently began after he became unable to work, and he was put on Social Security disability.  During his hospital stay, it became quite obvious that the Veteran had psychotic symptoms:  he was quite angry, struck out verbally at staff for imaginary wrongs; and did not get along with other patients.  The Veteran stayed disheveled, and was unable to take care of himself very well.  He improved with anti-psychotic medications.  He no longer had delusions or hallucinations; and his anger was much less, as were his neatness and cleanliness.  Upon discharge, the Veteran continued to take the same medications for at least three months.

During a March 2002 VA examination (Volume 3), the Veteran described continued nightmares and flashbacks about his Vietnam experiences, and difficulty going back to sleep.  He reported that he did not have a gun for fear that he might shoot someone when angry, and that he had abused his wife to some degree.  He is somewhat better from that standpoint on current medications.  The Veteran also reported being frequently depressed and exhibiting withdrawn behavior.  He had been suicidal in the past, and he does not socialize a great deal.  

Mental status examination in March 2002 revealed that the Veteran was pleasant and cooperative.  His mood was generally quite pleasant, and his affect was appropriate.  He admitted to hearing voices talking in the distance at times, and that he did have a conversation with them on occasion.  The examiner summarized that the Veteran did have some PTSD symptoms, which reportedly have been present since he came back from Vietnam.  Current symptoms included nightmares approximately once a week; fairly frequent flashbacks, at least once a week or more; intrusive thoughts, usually on a daily basis; and marked restriction of any social or leisure activities.  The Axis I diagnosis was chronic PTSD, moderately severe and accompanied by a major depression, which was in fair remission; a GAF score of 50 was assigned.

In June 2002, the Veteran still reported anger towards his wife, and becoming easily agitated.  His symptoms included sleep disturbance, anger, depression, isolation, exaggerated startle response, and intrusive thoughts; and a GAF score of 45 was assigned.

VA progress notes, dated in February 2004 (Volume 7), show that the Veteran still had some nightmares and flashbacks; and that he became upset when hearing gunshots.  Mental status examination revealed that the Veteran was neatly dressed and groomed, and was pleasant and cooperative.  He was alert and oriented to person, time, place, and situation.  His speech was normal in rate and volume, and his psychomotor was calm.  His affect was subdued, and his mood was "in between today."  The Veteran's thought process was logical and goal directed.  He still had some suicidal ideation at times, and felt that he could just "jump out of a moving car."  He reportedly felt somewhat paranoid, and indicated that strangers on the street were talking about him.  There was no evidence of preoccupations or obsessions, or of hallucinations or anxiety.  The Axis I diagnoses included PTSD; depression, not otherwise specified; and psychosis, not otherwise specified.  A GAF score of 50 was assigned.
  
Accordingly, as of August 14, 1999, the Board finds that a 70 percent disability rating is warranted for PTSD with depression.  The evidence from that point forward reflects occupational and social impairment with deficiencies in most areas-including work, family relationships, thinking or mood.  This represents the beginning of an increase in symptomatology that was ultimately confirmed at the March 2002 VA examination.  The evidence demonstrates a definite increase in his symptoms between the prior June 1999 treatment record, where his condition seemed rather stable, and his manifestation of symptoms as noted in 2001 as apparently worsening since August 1999 when the Veteran was put on Social Security disability.  By that time, he had become more socially isolated and was given anti-psychotic medications.

The March 2002 examiner's findings reflect that the Veteran's PTSD had worsened, and was manifested primarily by moderately severe impairment in social and occupational functioning.  Given the clinical findings by the March 2002 examiner of daily intrusive thoughts and marked restriction of social activities, and the Veteran's significant impairment in all areas of functioning as noted by his therapist in June 2000, the Board finds that the evidence more nearly approximates the criteria for a 70 percent disability rating as of August 14, 1999.

Moreover, the assigned GAF scores ranging from 45 to 50 during the applicable rating period signify serious symptoms or a serious impairment in social and occupational functioning, and represent symptoms that are fully encompassed by the 70 percent disability rating both under the former criteria (severe impairment in the ability to obtain and retain employment) and under the revised criteria (deficiencies in most areas).

Notably, the evidence does not reflect that PTSD with depression symptoms alone are of such severity as to warrant a disability rating in excess of 70 percent during the applicable rating period.  Significantly, the Veteran has not been found to have symptoms such as gross impairment in thought processes, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, and disorientation to time or place-which are indicative of total occupational and social impairment and warrant a 100 percent disability rating under the revised criteria.  Nor does the evidence reflect symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior, and are indicative of virtual isolation in the community and warrant a 100 percent disability rating under the former criteria.  In fact, the evidence reflects that current medications helped to improve the Veteran's symptoms.

While the Veteran's therapist in June 2000 had indicated that the prognosis was poor for the Veteran to perform any type of occupational duties, this evidence alone does not demonstrate that the Veteran is unable to obtain or retain employment.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.

For the reasons and bases set forth above, the Board finds that a 70 percent, but no higher, disability rating is warranted for PTSD with depression during the applicable rating period either under the former or revised rating criteria.

For the Period from January 30, 2006, to January 8, 2012

The report of a January 30, 2006 VA examination (Volume 6) reflects that the Veteran was neatly and cleanly dressed, and demonstrated good personal hygiene.  He was pleasant and cooperative; his mood was dysphoric, and his affect was flat.  His thought content and processes were within normal limits.  There was no evidence of delusions or hallucinations.  The Veteran maintained good eye contact.  No inappropriate behavior was noted.  He admitted to suicidal ideation, without current intent.  There was no evidence of gross memory loss or impairment.  His speech was linear and coherent, with normal rate and volume.

The January 2006 examiner noted that the Veteran reported recurrent intrusive memories of his experiences in Vietnam, as well as distressing nightmares that occurred on a regular basis.  He reported efforts to avoid thinking or talking about his experiences.  The Veteran reported feelings of detachment from others, and a diminished interest in significant activities.  He reported irritability, difficulty concentrating, hypervigilance, and an exaggerated startle response.  He had been receiving outpatient treatment with some benefit.  A GAF score of 52 was assigned.

VA progress notes, dated in December 2008 (Volume 8), continue to show PTSD symptoms of nightmares and irritability; and indicate that medications were helping, with no side effects.  A GAF score of 50 was assigned.  In July 2009, the Veteran reported an increase in irritability, due to extra noise in the house.  His speech was spontaneous, and his mood was "in between."  His affect was generally constricted, but with occasional smiling.  The Veteran denied suicidal ideation, and symptoms of psychosis.  His thought processes and content were logical and relevant.  Attention, concentration, and memory were adequate.  His judgment and insight appeared fair.  Again, a GAF score of 50 was assigned.

During an August 2011 VA examination, the Veteran reported or demonstrated the following PTSD symptoms:  depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

Mental status examination in August 2011 revealed that the Veteran was casually dressed, neatly groomed, and cooperative.  He did present with hair-pulling of right upper extremity.  The examiner noted that the Veteran was alert and oriented to person, place, time, and situation.  His mood was presented as mildly anxious with subdued affect.  His speech was spontaneous with regular rate and rhythm, and low volume.  His insight and judgment were grossly intact.  While not formally tested, concentration and attention were within normal limits; and remote and recent memory was mildly impaired.  The Veteran denied active, current suicidal or homicidal intent or planning, and denied delusions or hallucinations.

The August 2011 examiner included the following diagnoses on Axis I:  PTSD, depressive disorder not otherwise specified, and trichotillomania. The examiner also indicated that it was not possible to differentiate what portion of each symptom was attributable to each diagnosis because of overlapping symptomatology.  In a summarizing fashion, the examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  A GAF score range of 51 to 55 was assigned.  

Based on the evidence of record, the Board finds that no more than a 50 percent disability rating is warranted for PTSD with depression during the applicable rating period.  As noted above, GAF scores ranging from 51 to 55 indicate moderate symptoms (e.g., flat affect, circumstantial speech, and occasional panic attacks); and are indicative of moderate impairment in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers).  While the Veteran's symptoms may at times have been severe, the overall evidence shows that they predominantly produced only a moderate degree of impairment.

The evidence as a whole does not show that symptoms of the Veteran's PTSD with depression are so severe as to warrant more than a 50 percent disability rating during the applicable rating period.  These symptoms are not reported: obsessional rituals, illogical or obscure speech, near-continuous panic or depression, spatial disorientation, or failure of hygiene and grooming.  Notably, the symptoms and level of impairment represented by the GAF scores ranging from 51 to 55 are consistent with no more than a 50 percent rating, as noted by the August 2011 examiner.

Accordingly, the Board finds that the Veteran's PTSD with depression neither causes occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood; nor causes severe impairment in the ability to obtain and retain employment, as necessary to warrant a 70 percent disability rating during the applicable rating period.  Nor does the evidence demonstrate total occupational and social impairment, or virtual isolation in the community as contemplated for a 100 percent disability rating.  Again, there is no indication in the record that the Veteran's PTSD with depression results in marked occupational impairment, absent other physical limitations.  In this regard, the Board finds that a 50 percent disability rating is appropriate, in recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board observes that the Veteran avoids people.  In January 2006, he reported feelings of detachment from others.  Examiners have indicated that the Veteran becomes irritable often with family members, and is moderately compromised in his ability to sustain social relationships.  While the Veteran does have deficiencies in this area, he is able to maintain relationships with family members.  He has functioned independently and has not exhibited inappropriate behavior.  There is no objective evidence of disorientation.

For the reasons and bases set forth above, the Board finds that no more than a 50 percent disability rating for PTSD with depression is warranted during the applicable rating period either under the former or revised rating criteria.

For the Period from January 9, 2012

On January 9, 2012, VA received a copy of a recent psychiatric evaluation conducted by a private psychiatrist in December 2011 (Volume 8).  At that time the Veteran had reported that his psychiatric symptoms made him totally unable to function in any kind of gainful employment.  He reported severe dysphoric and irritable mood on a daily basis, and constantly being plagued by memories of the Vietnam Conflict.  The Veteran denied current or recent suicidal or homicidal ideation, intent, or plan; and was aware that he became irritable so often with family members that they refuse to allow any kind of firearms in the house.  The Veteran had a sense of foreshortened life expectancy, and did not expect to live much longer.

Mental status examination then revealed that the Veteran was well-groomed, casually and neatly dressed, calm, and cooperative.  He displayed no abnormalities of speech or motor activity.  There was no evidence of internal preoccupation or distraction.  The Veteran made good eye contact, and was well-related.  His mood was dysphoric; and his affect was full range, appropriate, stable, and responsive.  The Veteran denied perceptual disturbances; or suicidal or homicidal ideation, intent, or plan.  He displayed no formal thought disorder, or any disturbances of thought content (such as obsessions or delusions).  The Veteran did launch into a discussion about the undesirability of war, which was rather tangential to the topic being discussed.  Cognitively, the Veteran was grossly intact; his insight, judgment, and impulse control were intact and age-appropriate.

Following examination, the Axis I diagnoses included PTSD, chronic; major depressive disorder, severe, recurrent; and generalized anxiety disorder.  A GAF score of 31 was assigned.  The private psychiatrist opined that the Veteran's psychiatric illnesses were severe, debilitating, and refractory to treatment-enough to render him totally incapable of maintaining gainful employment.

Records show that the Veteran underwent another VA examination in April 2012 (Volume 8).  The VA examiner noted that the Veteran's currently assigned GAF score was 55; and was reflective of symptoms of depression, anxiety, and problems with sleep that have a moderate impact on day-to-day functioning.  The examiner opined that the Veteran's symptoms were best characterized as causing him occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran remained married to his first wife of 38 years; and that they have a daughter who moved back in with them, along with a 9-year-old granddaughter.  The examiner also noted that the Veteran's mood today was happy, but that he also expressed worry and anxiety.  The Veteran reported arguing too much, and staying by himself; and reported having PTSD symptoms, including flashbacks, nightmares, and anger.  He denied suicidal thoughts at present, but admitted to having thoughts of suicide from time to time with no plan or intent.  The Veteran reported that he would not do anything to hurt his children or grandchildren, and he denied any current problems with panic attacks.  He did admit panicking when he heard loud noises.     
 
Current symptoms in April 2012 include depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's symptoms of depression and problems with sleep are a part of his PTSD, and do not warrant a separate diagnosis.  The examiner also opined that the Veteran's PTSD symptoms alone do not preclude him from securing or maintaining substantially gainful employment.  In support of the opinion, the examiner reasoned that his PTSD symptoms do not impact the Veteran's ability to engage in physical and/or sedentary work, if he so chooses.  The examiner found that the Veteran was capable of sedentary, flexibly scheduled employment with limited stress/responsibility, and limited or minimal interaction with staff and/or customers.  The opinion did not account for any physical difficulties that the Veteran experienced.

VA progress notes, dated in April 2012 (Volume 11), reflect that the Veteran was evaluated for his memory loss by the neurology clinic.  The Veteran had noticed a memory problem for over a year, and that he forgot things very quickly.  Neurological examination revealed mild cognitive impairment.  The physician had indicated that better control of his depression may improve his memory.  In January 2013, the Veteran reported predominantly anxiety symptoms, controlled with valium.  Axis I diagnoses included history of PTSD, psychosis not otherwise specified, cognitive impairment, and neuroleptic induced akathisia.  A GAF score of 45 was assigned.  In April 2013, the Axis I diagnosis was PTSD; and records reflect a low risk of imminent danger to self and others.

VA progress notes, dated July 12, 2013, reflect that the Veteran presented with symptoms causing him pain and dysfunction, and in need of treatment for mood instability and thought disorganization.  His clinical picture was drastically different from his last presentation, and concerned mania versus hypomania.  Psychiatric hospitalization was recommended, but the Veteran refused.  The Axis I diagnoses were mood disorder, not otherwise specified; PTSD; and rule out bipolar affective disorder.  He was then at moderate risk of imminent danger to self and others.  

In August 2013, the Veteran testified that he was not logical and became angry, and that he cannot work.  He testified that he became really depressed and took medication, and that he did not sleep for more than two or three hours at a time.  He also testified that he had thoughts of hurting himself, and hitting others.

In this case, the evidence strongly suggests that the Veteran's symptoms of PTSD with depression alone are so debilitating and refractory to treatment that they render him totally incapable of maintaining gainful employment during the applicable rating period.

Given the findings of severe depression and mild cognitive impairment, as well as findings of mood instability and thoughts disorganization, as well as longstanding findings of intrusive thoughts and serious social impairment, the Board finds the evidence to be at least in equipoise as to the Veteran's being demonstrably unemployable to warrant a total disability rating under the former rating criteria.  Resolving reasonable doubt in the Veteran's favor, a 100 percent disability rating is granted for PTSD with depression for the period from January 9, 2012.

Extraschedular Consideration
 
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is, therefore, adequate; and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected PTSD with depression are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered.  In this case, comparing the Veteran's disability level and symptomatology for PTSD with depression alone, to the rating schedule, the Board finds that the degree of disability throughout the applicable rating periods under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

For the rating period from July 13, 1994, to August 13, 1999, an initial disability rating in excess of 50 percent for PTSD with depression is denied.

For the rating period from August 14, 1999, to January 29, 2006, a 70 percent disability rating for PTSD with depression is allowed, subject to the regulations governing the award of monetary benefits.

For the rating period from January 30, 2006, to January 8, 2012, a disability rating in excess of 50 percent for PTSD with depression is denied.

For the rating period from January 9, 2012, a 100 percent disability rating for PTSD with depression is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

Entitlement to a TDIU, Prior to January 9, 2012

Service connection is currently in effect for PTSD with depressive disorder, not otherwise specified, now rated as 100 percent disabling; for diabetes mellitus, rated as 20 percent disabling; and for peripheral neuropathy of both upper and lower extremities, with each extremity rated as 20 percent disabling.  Prior to January 9, 2012, the combined disability rating is 90 percent.  Hence, the Veteran meets the threshold percentage requirements for consideration of a TDIU for the rating period prior to January 9, 2012.
 
The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable prior to January 9, 2012.  He reportedly has been unemployed since February 1992; and that, prior to then, he was an oil field worker.  The Veteran reportedly stopped working in the oil field because he was having lung problems and back problems.  He is competent to describe his symptoms and their effects on employment.  

Social Security records, received in May 1997 (Volume 1), include a medical finding of disability since February 1993, based on evidence establishing the following severe conditions:  back surgery, leg, chest and arm pain, high blood pressure, memory loss, and breathing difficulty.

As noted above, in June 2000, a therapist at the Mobile Vet Center indicated that the Veteran reported having nightmares, flashbacks, anger, social and vocational problems, and sleep disturbance.  The therapist found significant impairment in all areas of functioning; and opined that the Veteran could not perform any type of occupational duties, and that consequences of his PTSD will more than likely prevent any type of employment (Volume 3).

The Veteran filed a claim for a TDIU in July 2008 (Volume 7), and asserted that he is unemployable due to service-connected disabilities.  He contended that he has pain and numbness in his legs and feet and arms and hands, and that he is unable to walk far and unable to hold things.  Prior nerve conduction studies conducted in 2004 had shown abnormal findings, and a VA examiner assessed moderate peripheral neuropathy in April 2008.  The Veteran began using a walker for ambulation in 2008.

A VA examiner in October 2008 diagnosed the Veteran with neuropathy of both upper and lower extremities, hearing loss, herniated disk L4-L5 post surgery, knee injuries with degenerative joint disease, and residual of head injury due to plane crash with memory loss.  The October 2008 examiner opined that the Veteran was not capable of sustaining part-time physical or sedentary work.  The Board notes, however, that each of the disabilities diagnosed by the examiner, upon which the opinion is based, is not service-connected.

Another VA examiner in June 2009 (Volume 8) opined that it is at least as likely as not that the Veteran's diabetes mellitus and neuralgia of both upper and lower extremities would not prevent him from doing sedentary nonphysical-type work.  Neither the October 2008 examiner nor the June 2009 examiner considered any functional effects on employability due to the Veteran's PTSD with depression.

The report of a March 2011 VA peripheral nerves examination reflects moderate functional limitations due to peripheral neuropathy of each upper and lower extremity.

The report of an August 2011 VA mental health examination reflects a finding of occupational and social impairment with reduced reliability and productivity due to the service-connected PTSD with depression.

A Veteran's education and work experience are relevant to the issue of entitlement to a TDIU.  Specifically, the Federal Circuit stated that it was within VA's discretion to determine whether a vocational assessment is required based on "the facts of a particular case."  See Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011).  Moreover, the parties to the Joint Motion for Partial Vacatur and Remand agreed, in essence, that the Board should analyze how the Veteran's educational and vocational history factors into his ability to obtain substantially gainful employment.  

In the instant case, the Veteran completed two years of high school and did not receive any additional training or education.  He last worked in an oil field in 1992. 
 
A vocational assessment addendum submitted by the Veteran's attorney in October 2014 (Volume 12) includes an opinion that the Veteran would have been completely disabled from competitive employment, even at the sedentary level, from April 2006-the date that the Veteran's service-connected peripheral neuropathy of each upper and lower extremity was rated as 10 percent disabling.

Upon remand, at a minimum, an examination of the record and/or vocational assessment is required to obtain an opinion that addresses the Veteran's educational and vocational skills in relation to his ability to perform employment prior to January 9, 2012. 
 
Accordingly, the case is REMANDED for the following action:

1.  The August 2011 VA examination report should be returned to the examiner (or, if that examiner is unavailable, another appropriate medical professional) for an addendum opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment, for the rating period prior to January 9, 2012.  

In proffering an opinion, the medical professional should address the Veteran's functional limitations due to his service-connected disabilities, jointly-(i.e., PTSD with depressive disorder; diabetes mellitus; and peripheral neuropathy of both upper and lower extremities), as they may relate to his ability to function in a work setting and to perform work tasks prior to January 9, 2012.  The medical professional must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. The medical professional should set forth a rationale for the conclusions reached.

Attention is invited to the Vocational Assessment Addendum, dated in October 2014 (Volume 12).  The medical professional should assume that the Veteran is a credible historian.

If the medical professional deems it advisable to conduct a further in-person examination of the Veteran, then such an examination should be scheduled and conducted.  

The Veteran's claims file, to include a copy of this REMAND, and any pertinent records contained in any electronic claims folder, must be made available to the medical professional designated, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


